Citation Nr: 1520278	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sleep apnea and denied an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  A November 2013 Decision Review Officer's decision granted an increased rating of 70 percent for PTSD, effective January 5, 2012, and deferred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Statement of the Case on the issues of entitlement to service connection for sleep apnea and entitlement to an increased evaluation for PTSD was issued in November 2013.  The Veteran's December 2013 substantive appeal refers only to the issue of entitlement to service connection for sleep apnea.  Because there is no timely appeal on the issue of entitlement to an increased rating for PTSD and the Veteran has not been led to believe this issue is on appeal, this issue is not before the Board.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

A September 2014 rating decision granted entitlement to TDIU and entitlement to Dependents' Educational Assistance (DEA), both of which were effective January 5, 2012.

Based on the Veteran's request for a video hearing in his December 2013 substantive appeal, a video conference hearing was scheduled for the Veteran on April 22, 2015, and the Veteran was notified of this hearing by VA letter on January 24, 2015.  He indicated in a February 2015 statement that he no longer wished to pursue his claim for entitlement to service connection for sleep apnea, which means that his request for a personal hearing is effectively withdrawn.  See 38 C.F.R. § 20.702(e) (2014).







FINDING OF FACT

A February 2, 2015 statement from the Veteran, received by VA on February 6, 2015, which is prior to the promulgation of a decision in this appeal, requests withdrawal of his appeal on the issue of entitlement to service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated and received by VA in February 2015, the Veteran noted that he wished to withdraw his appeal on the issue of entitlement to service connection for sleep apnea.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the February 2015 statement from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for sleep apnea.  Rather, he states that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for sleep apnea.


ORDER

The appeal as to entitlement to service connection for sleep apnea is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


